Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant's election with traverse of Invention I, drawn to a method of releasing a latch for a surgical instrument of claims 1-7 in the reply filed on 7/22/22 is acknowledged.  The traversal is on the ground(s) that that there would be no serious search burden.  This is not found persuasive because the inventions or groupings of patentably indistinct inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  Applicant addressed the fact that all of the inventions overlap in a single CPC class, but that doesn’t mean that there aren’t other CPCs classes that need to be searched that do not overlap.  Also, Applicant’s response doesn’t address the issue that different search strategies or different search queries will need to be used.
The requirement is still deemed proper and is therefore made FINAL.
Claim(s) 8-17 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/22/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3-4 and 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 3, the claim language “wherein the release channel is joined to the outer periphery of the proximal control mechanism with a filleted transition at the fulcrum for the release tool” is ambiguous.  It is unclear whether the “filleted transition” or the “fulcrum” is “for the release tool.”  The claim is examined under the former interpretation.
For claim 4, the claim language “wherein the resilient latch arm is contained entirely within the proximal control mechanism” is ambiguous.  Claim 1 recites “an opening through which a resilient latch arm is inserted into the proximal control mechanism.”  It is unclear how the resilient latch arm “is inserted into the proximal control mechanism” when the resilient latch arm is already “contained entirely within the proximal control mechanism.”  The claim is examined as meaning inserting of the resilient latch arm entirely into the proximal control mechanism. 
For claim 7, the claim term “it” lacks antecedent basis.  The term “it” can refer to the claimed “button portion,” “resilient latch arm,” or “latch arm engaging portion.”  The claim is examined as “it” referring to the claimed “resilient latch arm.”
Allowable Subject Matter
Claim(s) 1-2 and 5-6 allowed.
Claim(s) 3-4 and 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
U.S. Patent Application Publication No. 2007/0233052 to Brock discloses a surgical instrument (Abstract) comprising: a proximal control mechanism (50) (Figs. 2-4) (para [0039]) that includes an opening (portion of 61 at 56) (Fig. 4) (para [0049]) through which a resilient latch arm is inserted (66) (Fig. 4) (para [0049]) into the proximal control mechanism (as can be seen in Figs. 4-6); a fixed latch structure (62) (Figs. 5 and 6) (para [0049]) contained within the proximal control mechanism (as can be seen in Figs. 5 and 6), the fixed latch structure providing a locking surface (64) (Figs. 5 and 6) (para [0049]); and a release channel (the rest of 61 that does not include the portion at 56 that can be seen in Fig. 4) that is joined to an outer periphery of the proximal control mechanism (the channels extend into the outer surface as can be seen in Fig. 4) and extends beyond the opening through which the resilient latch arm enters the proximal control mechanism (as can be seen in Figs. 4-6), where the release channel is joined to the outer periphery of the proximal control mechanism (the channels extend into the outer surface as can be seen in Fig. 4).
U.S. Patent Application Publication No. 2009/0024142 to Ruiz discloses a release channel (i.e., “recess”) and providing a fulcrum (“fulcrum”) that is configured to work with a release tool (i.e., the coupling or locking mechanism) (para [0020]).
It would have been obvious to a skilled artisan to modify Brock wherein the release channel provides a fulcrum for a release tool, in view of the teachings of Ruiz, for the obvious advantage of being able to manually release the device with an external tool and providing a leveraging point for that tool so that the surgeon is not having to jerk Brock’s two mating hooks, 64 and 66, but pulling directly on them or pulling directly on the cables that are attached to them (because Figs. 5 and 6 of Brock appear to show that the hooks are removed in a vertical/radially outward direction), but instead may use a smooth and continuous motion against the fulcrum to release Brock's two mating hooks from each other.  Ruiz recognizes that this could lead to improved ergonomics for the surgeon and also the reduction of instrument exchange times (see para [0020] of Ruiz).  This is further advantageous because Brock appears to rely on an electronic controller to engage and disengage the hooks and so a manual way to disengage the hooks would offer the advantage of disengaging the device when the power is shut off or if the electronic controller malfunctions.
However, none of the prior art of record teaches the ordered combination of elements recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818. The examiner can normally be reached M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791